                Case 2:19-cr-00002-JAM Document 55 Filed 09/24/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0002 JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   SALVADOR JESUS RAMIREZ and                         DATE: September 29, 2020
     SUSAN DANE COSTORIO CASILLAS,                      TIME: 9:15 a.m.
15                                                      COURT: Hon. John A. Mendez
16                                Defendants.
17

18          This case is set for a status conference on September 29, 2020. On May 13, 2020, this Court
19 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

20 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

21 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this

22 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a

23 date after May 2, 2021. 1 This and previous General Orders, as well as the declarations of judicial

24 emergency, were entered to address public health concerns related to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health
26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00002-JAM Document 55 Filed 09/24/20 Page 2 of 4


 1 “counteract[s] substantive open-endedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00002-JAM Document 55 Filed 09/24/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 5 through defendants’ counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on September 29, 2020.

 7          2.      By this stipulation, defendants now move to continue the status conference until

 8 December 8, 2020 at 9:30 a.m., and to exclude time between September 29, 2020, and December 8,

 9 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)       The government has represented that the discovery associated with this case

12          includes documents and other relevant materials. All of this discovery has been either produced

13          directly to counsel and/or made available for inspection and copying.

14                  b)       Counsel for the defendants desire additional time to review the discovery

15          provided, conduct legal research and case investigation, consult with the defendants and

16          otherwise prepare for trial.

17                  c)       Counsel for defendants believe that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                  d)       The government does not object to the continuance.

21                  e)       In addition to the public health concerns cited by the General Orders and

22          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

23          ends-of-justice delay is particularly apt in this case.

24                  f)       Based on the above-stated findings, the ends of justice served by continuing the

25          case as requested outweigh the interest of the public and the defendants in a trial within the

26          original date prescribed by the Speedy Trial Act.

27                  g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00002-JAM Document 55 Filed 09/24/20 Page 4 of 4


 1          et seq., within which trial must commence, the time period of September 29, 2020 to December

 2          8, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 3          Code T4] because it results from a continuance granted by the Court at defendant’s request on

 4          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 5          best interest of the public and the defendant in a speedy trial.

 6          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10

11
     Dated: September 23, 2020                                MCGREGOR W. SCOTT
12                                                            United States Attorney
13
                                                              /s/ HEIKO P. COPPOLA
14                                                            HEIKO P. COPPOLA
                                                              Assistant United States Attorney
15

16
     Dated: September 23, 2020                                /s/ MICHAEL HANSEN
17                                                            MICHAEL HANSEN
18                                                            Counsel for Defendant
                                                              SALVADOR JESUS RAMIREZ
19
     Dated: September 23, 2020                             _/s/ MICHAEL HANSEN_________
20                                                         MICHAEL HANSEN
                                                           Counsel for Defendant
21                                                         SUSAN CASILLAS
22

23                                          FINDINGS AND ORDER

24          IT IS SO FOUND AND ORDERED this 23rd day of September, 2020.

25
                                                               /s/ John A. Mendez
26                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
